Case 1:19-cv-12551-FDS Document 305-7 Filed 08/13/21 Page 1 of 2




            EXHIBIT L
                      Case 1:19-cv-12551-FDS Document 305-7 Filed 08/13/21 Page 2 of 2


From:                               Gannon, Kevin
Sent:                               Tuesday, July 20, 2021 12:34 PM
To:                                 Deeva V. Shah; kvpsingular@keker.com; wgs-singularv.google@wolfgreenfield.com;
                                    abhansali@kblfirm.com; mkwun@kblfirm.com; mkamber@keker.com
Cc:                                 Singular; Vella, Matthew D.
Subject:                            RE: Singular Computing LLC v. Google LLC - Request to inspect


Deeva,

We are surprised by your attempt to rewrite the history of what transpired between the parties. First, Singular never rejected
Google’s offer of access to a Cloud TPU account. Instead, Singular specifically accepted Google’s offer:

          As a result, while it accepts Google’s offer to allow Singular to test the accused products using the Google Cloud, Singular
          should not have to further justify why it prefers to have physical samples of accused products in addition to such testing.

Singular’s Reply brief (Dkt. No. 107); see also Transcript dated 1/29/21 (Dkt. No. 131)(“They offered for us to allow to test the
product, right, in vis-a-vis the cloud portal or whatever. And we in the brief accepted that, but that does not then preclude me
from showing the jury what the accused product is and photographing it and all the rest.”)

In light of Google’s refusal to provide adequate access to the Cloud TPU account with the necessary quota of resources, we will
raise this issue with Judge Cabell.

Thanks,
Kevin

Kevin Gannon



Prince Lobel Tye LLP
One International Place, Suite 3700
Boston, Massachusetts 02110

617 456 8061 Direct
kgannon@princelobel.com
